Name: Commission Regulation (EC) No 286/2003 of 14 February 2003 fixing the maximum export refund on wholly milled long grain B rice to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 1898/2002
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0286Commission Regulation (EC) No 286/2003 of 14 February 2003 fixing the maximum export refund on wholly milled long grain B rice to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 1898/2002 Official Journal L 042 , 15/02/2003 P. 0031 - 0031Commission Regulation (EC) No 286/2003of 14 February 2003fixing the maximum export refund on wholly milled long grain B rice to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 1898/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 13(3) thereof,Whereas:(1) An invitation to tender for the export refund on rice was issued pursuant to Commission Regulation (EC) No 1898/2002(3).(2) Article 5 of Commission Regulation (EEC) No 584/75(4), as last amended by Regulation (EC) No 1948/2002(5), allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum export refund. In fixing this maximum, the criteria provided for in Article 13 of Regulation (EC) No 3072/95 must be taken into account. A contract is awarded to any tenderer whose tender is equal to or less than the maximum export refund.(3) The application of the abovementioned criteria to the current market situation for the rice in question results in the maximum export refund being fixed at the amount specified in Article 1.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The maximum export refund on wholly milled long grain B rice to be exported to certain third countries pursuant to the invitation to tender issued in Regulation (EC) No 1898/2002 is hereby fixed on the basis of the tenders submitted from 10 to 13 February 2003 at 285,00 EUR/t.Article 2This Regulation shall enter into force on 15 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 287, 25.10.2002, p. 11.(4) OJ L 61, 7.3.1975, p. 25.(5) OJ L 299, 1.11.2002, p. 18.